Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  March 6, 2020                                                                                      Bridget M. McCormack,
                                                                                                                    Chief Justice

  160931 & (86)(91)                                                                                        David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  LORI MATHESON, a/k/a LORI                                                                             Richard H. Bernstein
  ANN SCHMITT,                                                                                          Elizabeth T. Clement
           Plaintiff-Appellant,                                                                         Megan K. Cavanagh,
                                                                                                                         Justices

  v                                                                  SC: 160931
                                                                     COA: 347022
                                                                     Oakland CC: 2015-831539-DM
  MICHAEL SCHMITT,
           Defendant-Appellee.

  _____________________________________/

         On order of the Court, the motion for leave to file a brief amicus curiae is
  GRANTED. The emergency motion is GRANTED in part and DENIED in part. The
  request for immediate consideration is GRANTED. The request to stay trial court
  proceedings is DENIED. The application for leave to appeal the November 21, 2019
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            March 6, 2020
         b0303
                                                                                Clerk